Judgment, Supreme Court, New York County (Stecher, J.), rendered January 25,1980, convicting defendant of the crime of robbery in the first degree and sentencing him thereon as a second felony offender to a term of imprisonment of IVz to 15 years, is reversed, on the law, and a new trial ordered. In his charge to the jury, the Judge did not include a charge on the presumption of innocence. This requires reversal under our decision in People v Gayle (76 AD2d 587, 78 AD2d 630). Concur — Sullivan, J. P., Carro and Fein, JJ.